           Case 2:19-cv-00357     ECF No. 1   filed 10/21/19   PageID.1 Page 1 of 8




 1 William D. Hyslop
   United States Attorney
 2 Eastern District of Washington
   Brian M. Donovan
 3 Assistant United States Attorney
   Post Office Box 1494
 4 Spokane, WA 99210-1494
   Telephone: (509) 353-2767
 5

 6
                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
 7

 8
      UNITED STATES OF AMERICA,

 9                        Plaintiff,                      VERIFIED COMPLAINT FOR
10
                                                          FORFEITURE IN REM
            vs.
11

12    REAL PROPERTY KNOWN AS 908
      NORTH BOWDISH ROAD, SPOKANE,
13    WASHINGTON, TOGETHER WITH
14    ALL APURTENANCES, FIXTURES,
      ATTACHMENTS, AND
15    IMPROVEMENTS THERETO AND
16    THEREUPON,

17                               Defendant.
18

19         Plaintiff, United States of America, by its attorneys, William D. Hyslop, United
20
     States Attorney for the Eastern District of Washington, and Brian M. Donovan,
21

22 Assistant United States Attorney, brings this complaint and alleges as follows in

23 accordance with Supplemental Rule G(2) of the Federal Rules of Civil Procedure:

24
                                I. NATURE OF THE ACTION
25
           1.     This is an action to forfeit and condemn to the use and benefit of the
26

27 United States of America the following listed property, hereafter the “Defendant

28

29 VERIFIED COMPLAINT FOR FORFEITURE IN REM 1

30
           Case 2:19-cv-00357   ECF No. 1    filed 10/21/19   PageID.2 Page 2 of 8



     Property,” for violations of 18 U.S.C. § 2252A(a)(2)(A), (b)(1) Receipt and
 1

 2 Distribution of Child Pornography; and, 18 U.S.C. § 2252A(a)(5)(B), (b)(2),

 3
     Possession of Child Pornography.
 4
                             II. THE DEFENDANT(S) IN REM
 5
           2.    The Defendant Property consists of the following property:
 6
                 Real property known as 908 North Bowdish Road, Spokane,
 7               Washington, Parcel #: 45161.0839, legally described as follows:
 8
                 Lot 15, Block 3, Regos Addition to Opportunity, as per Plat recorded in
 9               Volume “X” of Plats, Page 15;
10
                 Situate in the County of Spokane, State of Washington.
11

12
                 Together with all appurtenances, fixtures, attachment and
                 improvements thereto and thereupon.
13

14
                 Subject to all easements, restrictions, reservations and covenants
                 of record.
15

16         3.    The listed owner of 908 North Bowdish Road, Spokane, Washington, is

17 Jeffrey J. Franklin.

18
                             III. JURISDICTION AND VENUE
19

20         4.    Plaintiff brings this action in rem in its own right to forfeit and condemn

21 the Defendant Property. This Court has jurisdiction over an action commenced by the

22
     United States under 28 U.S.C. § 1345, and over an action for forfeiture under 28
23

24 U.S.C. § 1355(a).

25         5.    This Court has in rem jurisdiction over the Defendant Property under 28
26
     U.S.C. § 1355(b).
27

28

29 VERIFIED COMPLAINT FOR FORFEITURE IN REM 2

30
           Case 2:19-cv-00357    ECF No. 1    filed 10/21/19   PageID.3 Page 3 of 8



           6.    Venue is proper in this district pursuant to 28 U.S.C. §1355(b)(1),
 1

 2 because the acts or omissions giving rise to the forfeiture occurred in this district.

 3
                                IV. BASIS FOR FORFEITURE
 4
           7.    Plaintiff repeats and realleges each and every allegation set forth in
 5

 6 Paragraphs 1 through 6 above.

 7
           8.    The United States alleges that the Defendant Property is subject to
 8
 9
     forfeiture to the United States pursuant to 18 U.S.C. §§ 2253, 2254, because it

10 represents property used or intended to be used to commit or facilitate violations of 18

11
     U.S.C. § 2252A(a)(2)(A), (b)(1) Receipt and Distribution of Child Pornography; and,
12

13
     18 U.S.C. § 2252A(a)(5)(B), (b)(2), Possession of Child Pornography. As a result of

14 the foregoing, the Defendant property is liable to condemnation and forfeiture to the

15
     United States for its use, in accordance with the provisions of 18 U.S.C. §§ 2253,
16

17 2254.

18                                         V. FACTS
19
           9.    Between the dates of January 4, 2018 and May 6, 2018 SA Rodney
20

21 Weekes (“SA Weekes”), Homeland Security Investigations (“HSI”), while acting in a

22 covert capacity, established multiple “single source” connections with Internet

23
     Protocol (IP) address 24.22.158.142. SA Weekes used an automated law enforcement
24

25 version of a publically available “peer-to-peer” file sharing program to establish the

26 connection. SA Weekes downloaded eleven (11) child pornography image files and

27

28

29 VERIFIED COMPLAINT FOR FORFEITURE IN REM 3

30
           Case 2:19-cv-00357   ECF No. 1    filed 10/21/19    PageID.4 Page 4 of 8



     twelve (12) child pornography video files from IP address 24.22.158.142 during the
 1

 2 following occasions:

 3
                 a.    January 4, 2018 - SA Weekes downloaded two (2) of thirty-five
 4
                 (35) parts of a child pornography video. The video included three (3)
 5

 6               viewable segments of a twenty-six (26) minute and three (3) seconds
 7
                 long video, involving the lascivious exhibition of children and the
 8
 9
                 depiction of children involved in sex acts.

10               b.    February 25, 2018 - SA Weekes downloaded a full child
11
                 pornography video file. The video was nineteen (19) minutes, and thirty-
12

13
                 three (33) seconds long and involved both the lascivious exhibition of

14               children and the depiction of children involved in sex acts.
15
                 c.    May 6, 2018 - SA Weekes downloaded parts of two (2) child
16

17               pornography videos. One of the videos included a viewable segment of a

18               fifty (50) minutes and forty (40) seconds long video, involving the
19
                 lascivious exhibition of children and the depiction of children involved in
20

21               sex acts. The other video included a viewable segment of a nine (9)

22               minutes and six (6) seconds long video, involving the lascivious
23
                 exhibition of children and the depiction of children involved in sex acts.
24

25         10.   On March 7, 2018, SA Weekes issued a summons to Comcast. The return

26 indicated that IP address 24.22.158.142 was, during the specified download times,

27
     registered to Jeffrey Jon Franklin (“Defendant”) at Defendant Property: 908 North
28

29 VERIFIED COMPLAINT FOR FORFEITURE IN REM 4

30
           Case 2:19-cv-00357    ECF No. 1    filed 10/21/19   PageID.5 Page 5 of 8



     Bowdish Road, Spokane Valley, Washington 99206. Defendant utilized the Defendant
 1

 2 Property to facilitate his illegal behavior and provide him with the privacy necessary

 3
     to conceal his crimes. Accordingly, Defendant’s “use” of the Defendant Property – i.e.
 4
     his home – establishes a substantial nexus between Defendant Property and
 5

 6 Defendant’s illegal behavior.

 7
           11.    On June 21, 2018, SA Weekes obtained and executed a search warrant at
 8
 9
     Defendant Property. HSI/ Resident Agents in Charge (“RAC”) Spokane executed the

10 search warrant and seized eighteen (18) digital devices from the property.

11
           12.    On September 11, 2018, HSI received for review a computer hard drive
12

13
     extracted through a computer forensic analysis of Defendant’s electronic devices. A

14 review of the extracted files revealed a total of 33,909 child pornography image files

15
     and 534 child pornography video files. Metadata demonstrates that Defendant
16

17 downloaded these files between July 7, 2009 through June 21, 2018. These files were

18 downloaded, viewed, and distributed by Defendant from the privacy of his home – i.e.

19
     the Defendant Property. During the specified times, Defendant downloaded and
20

21 distributed child pornography material from inside his home, which is the Defendant

22 Property. He used the space as a power source and as a method of hardwiring a

23
     connection to the internet, for purposes of downloading and distributing child
24

25 pornography material. Not only did Defendant Property facilitate the downloading of

26 the illegal child pornography, but it also provided Defendant with the requisite privacy

27
     needed to conceal his illegal behavior for nearly a decade. There is, therefore, a
28

29 VERIFIED COMPLAINT FOR FORFEITURE IN REM 5

30
           Case 2:19-cv-00357     ECF No. 1   filed 10/21/19   PageID.6 Page 6 of 8



     substantial and crucial connection between the Defendant Property and Defendant’s
 1

 2 illegal behavior.

 3
           13.   On December 4, 2018, the United States filed an Indictment charging
 4
     Defendant with Receipt of Child Pornography (Count 1), in violation of 18 U.S.C. §
 5

 6 2252A(a)(2)(A), (b)(1); Distribution of Child Pornography (Count 2), in violation of

 7
     18 U.S.C. § 2252A(a)(2)(A), (b)(1); and Possession of Child Pornography (Count 3)
 8
 9
     18 U.S.C. § 2252A(a)(5)(B), (b)(2).

10         14.   The Indictment contained a Notice of Forfeiture Allegations (“Notice”),
11
     pursuant to 18 U.S.C. § 2253, in which the allegations of the Indictment were
12

13
     realleged and incorporated. The Notice contained a provision in which Defendant,

14 upon conviction of an offense in violation of 18 U.S.C. § 2252A(a)(2), (b)(1), or 18

15
     U.S.C. § 2252A(a)(5)(B), (b)(2), forfeits to the United States any matter which was
16

17 used or intended to be used to commit or promote the commission of the offenses

18 charged in the Indictment. The Notice contained a non-exhausted list of property to be

19
     forfeited upon conviction.
20

21         15.   On May 13, 2019, pursuant to the charges set forth in the Indictment,

22 Defendant entered into a Plea Agreement with the United States. In the Plea

23
     Agreement, Defendant agreed to plead guilty to Count 3 of the Indictment, charging
24

25 him with Possession of Child Pornography, in violation of 18 U.S.C. §

26 2252A(a)(5)(B). By entering into the Plea Agreement with the United States,

27
     Defendant stipulated and agreed that the facts alleged herein are accurate. Defendant
28

29 VERIFIED COMPLAINT FOR FORFEITURE IN REM 6

30
           Case 2:19-cv-00357    ECF No. 1    filed 10/21/19   PageID.7 Page 7 of 8



     also acknowledged that the images at issue traveled in interstate commerce via the
 1

 2 internet.

 3
           16.    On October 15, 2019, Defendant was convicted of one count of
 4
     Possession of Child Pornography, in violation of 18 U.S.C. § 2252A(a)(5)(B) and
 5

 6 sentenced to a prison term of 48 months. ECF No. 60.

 7
                                      VI. CONCLUSION
 8
 9         Based on the foregoing, the United States alleges that the Defendant Property is

10 subject to forfeiture to the United States pursuant to 18 U.S.C. §§ 2253, 2254, because

11
     it represents property used or intended to be used to commit or facilitate violations of
12

13 18 U.S.C. § 2252A(a)(2)(A), (b)(1) Receipt and Distribution of Child Pornography;

14 and, 18 U.S.C. § 2252A(a)(5)(B), (b)(2), Possession of Child Pornography.

15
           WHEREFORE, the United States of America requests that notice of this action
16

17 be given to all persons who reasonably appear to be potential claimants of interests in

18 the properties; that the Defendant Properties be forfeited and condemned to the United

19
     States of America; that the plaintiff be awarded its costs and disbursements in this
20

21 action and for such other and further relief as this Court deems proper and just.

22         DATED this 21st day of October 2019.
23
                                      William D. Hyslop
24                                    United States Attorney
25
                                      s/ Brian M. Donovan
26                                    Brian M. Donovan
27                                    Assistant United States Attorney
     //
28

29 VERIFIED COMPLAINT FOR FORFEITURE IN REM 7

30
Case 2:19-cv-00357   ECF No. 1   filed 10/21/19   PageID.8 Page 8 of 8
Case 2:19-cv-00357   ECF No. 1-1   filed 10/21/19   PageID.9 Page 1 of 1
